                            Case 1:17-cv-01330-RDM Document 93 Filed 10/08/18 Page 1 of 5
AO 133       (Rev. 12/09) Bill of Costs


                                                 UNITED STATES DISTRICT COURT
                                                                                             for the
                                                                         DistrictDistrict
                                                                    __________    of Columbia
                                                                                          of __________
                      MEAGHAN BAUER, et al.                                                      )
                                                                                                 )
                                          v.                                                     )         Case No.:17-1330(RDM)
             ELISABETH DeVOS, Secretary, U.S.                                                    )
                Department of Education, et al.
                                                                                                 )

                                                                                 BILL OF COSTS
Judgment having been entered in the above entitled action on                                         09/17/2018                  against         Defendants                              ,
                                                                                                            Date
the Clerk is requested to tax the following as costs:

Fees of the Clerk . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .           $               400.00

Fees for service of summons and subpoena . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                                              0.00

Fees for printed or electronically recorded transcripts necessarily obtained for use in the case . . . . . .                                                                      0.00

Fees and disbursements for printing . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                                       0.00

Fees for witnesses (itemize on page two) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                                   0.00

Fees for exemplification and the costs of making copies of any materials where the copies are
necessarily obtained for use in the case. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                                         0.00

Docket fees under 28 U.S.C. 1923 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                                        0.00

Costs as shown on Mandate of Court of Appeals . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                                                 0.00

Compensation of court-appointed experts . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                                             0.00

Compensation of interpreters and costs of special interpretation services under 28 U.S.C. 1828 . . . . .                                                                          0.00

Other costs (please itemize) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                            0.00

                                                                                                                                               TOTAL            $               400.00

SPECIAL NOTE: Attach to your bill an itemization and documentation for requested costs in all categories.

                                                                                        Declaration
          I declare under penalty of perjury that the foregoing costs are correct and were necessarily incurred in this action and that the
services for which fees have been charged were actually and necessarily performed. A copy of this bill has been served on all parties
in the following manner:
         ✔
         ’          Electronic service                                    ’         First class mail, postage prepaid
         ’          Other:
             s/ Attorney:             Adam R. Pulver
                          Name of Attorney: Adam R. Pulver
For:                              Plaintiffs Meaghan Bauer and Stephano Del Rose                                                                     Date:          10/08/2018
                                                             Name of Claiming Party

                                                                                   Taxation of Costs
Costs are taxed in the amount of                                                                                                                         and included in the judgment.

                                                                                  By:
                           Clerk of Court                                                                       Deputy Clerk                                             Date
                      Case 1:17-cv-01330-RDM Document 93 Filed 10/08/18 Page 2 of 5
AO 133 (Rev. 12/09) Bill of Costs


                                     UNITED STATES DISTRICT COURT
                                    Witness Fees (computation, cf. 28 U.S.C. 1821 for statutory fees)
                                                                     ATTENDANCE           SUBSISTENCE            MILEAGE
                                                                                                                                        Total Cost
           NAME , CITY AND STATE OF RESIDENCE                                   Total               Total                Total         Each Witness
                                                                     Days       Cost      Days      Cost      Miles      Cost


                                                                                                                                                $0.00



                                                                                                                                                $0.00



                                                                                                                                                $0.00



                                                                                                                                                $0.00



                                                                                                                                                $0.00


                                                                                                                                                $0.00


                                                                                                                    TOTAL                       $0.00


                                                                      NOTICE

  Section 1924, Title 28, U.S. Code (effective September 1, 1948) provides:
  “Sec. 1924. Verification of bill of costs.”
      “Before any bill of costs is taxed, the party claiming any item of cost or disbursement shall attach thereto an affidavit, made by himself or by
  his duly authorized attorney or agent having knowledge of the facts, that such item is correct and has been necessarily incurred in the case and
  that the services for which fees have been charged were actually and necessarily performed.”

  See also Section 1920 of Title 28, which reads in part as follows:
      “A bill of costs shall be filed in the case and, upon allowance, included in the judgment or decree.”

  The Federal Rules of Civil Procedure contain the following provisions:
  RULE 54(d)(1)
  Costs Other than Attorneys’ Fees.
      Unless a federal statute, these rules, or a court order provides otherwise, costs — other than attorney's fees — should be allowed to the
  prevailing party. But costs against the United States, its officers, and its agencies may be imposed only to the extent allowed by law. The clerk
  may tax costs on 14 day's notice. On motion served within the next 7 days, the court may review the clerk's action.

  RULE 6
  (d) Additional Time After Certain Kinds of Service.

      When a party may or must act within a specified time after service and service is made under Rule5(b)(2)(C), (D), (E), or (F), 3 days are
  added after the period would otherwise expire under Rule 6(a).
  RULE 58(e)
  Cost or Fee Awards:
       Ordinarily, the entry of judgment may not be delayed, nor the time for appeal extended, in order to tax costs or award fees. But if a
  timely motion for attorney's fees is made under Rule 54(d)(2), the court may act before a notice of appeal has been filed and become
  effective to order that the motion have the same effect under Federal Rule of Appellate Procedure 4(a)(4) as a timely motion under Rule 59.
                 Case 1:17-cv-01330-RDM Document 93 Filed 10/08/18 Page 3 of 5


Adam Pulver

From:                            Julie Murray
Sent:                            Monday, October 08, 2018 10:18 AM
To:                              Adam Pulver
Subject:                         FW: Pay.gov Payment Confirmation: DCD CM ECF




-----Original Message-----
From: paygovadmin@mail.doc.twai.gov [mailto:paygovadmin@mail.doc.twai.gov]
Sent: Thursday, July 06, 2017 9:12 AM
To: Julie Murray <jmurray@citizen.org>
Subject: Pay.gov Payment Confirmation: DCD CM ECF

Your payment has been submitted to Pay.gov and the details are below. If you have any questions or you wish to cancel
this payment, please contact Finance Office at (202) 354-3100.

Application Name: DCD CM ECF
Pay.gov Tracking ID: 263FQ0R8
Agency Tracking ID: 0090-5019783
Transaction Type: Sale
Transaction Date: Jul 6, 2017 9:12:15 AM

Account Holder Name: Julie Murray
Transaction Amount: $400.00
Card Type: AmericanExpress
Card Number: ************1009


THIS IS AN AUTOMATED MESSAGE. PLEASE DO NOT REPLY.




                                                          1
                  Case 1:17-cv-01330-RDM Document 93 Filed 10/08/18 Page 4 of 5


Adam Pulver

From:                          Julie Murray
Sent:                          Monday, October 08, 2018 10:18 AM
To:                            Adam Pulver
Subject:                       FW: Activity in Case 1:17-cv-01330 BAUER et al v. DEVOS et al Complaint




From: DCD_ECFNotice@dcd.uscourts.gov [mailto:DCD_ECFNotice@dcd.uscourts.gov]
Sent: Thursday, July 06, 2017 9:13 AM
To: DCD_ECFNotice@dcd.uscourts.gov
Subject: Activity in Case 1:17-cv-01330 BAUER et al v. DEVOS et al Complaint


This is an automatic e-mail message generated by the CM/ECF system. Please DO NOT RESPOND to
this e-mail because the mail box is unattended.
***NOTE TO PUBLIC ACCESS USERS*** Judicial Conference of the United States policy permits
attorneys of record and parties in a case (including pro se litigants) to receive one free electronic copy of
all documents filed electronically, if receipt is required by law or directed by the filer. PACER access fees
apply to all other users. To avoid later charges, download a copy of each document during this first
viewing. However, if the referenced document is a transcript, the free copy and 30 page limit do not
apply.

                                              U.S. District Court

                                             District of Columbia

Notice of Electronic Filing

The following transaction was entered by Murray, Julie on 7/6/2017 at 9:12 AM and filed on 7/6/2017
Case Name:           BAUER et al v. DEVOS et al
Case Number:         1:17-cv-01330
Filer:               MEAGHAN BAUER
                     STEPHANO DEL ROSE
Document Number: 1

Docket Text:
COMPLAINT against ELISABETH DEVOS, U.S. DEPARTMENT OF EDUCATION ( Filing fee $
400 receipt number 0090-5019783) filed by MEAGHAN BAUER, STEPHANO DEL ROSE.
(Attachments: # (1) Civil Cover Sheet, # (2) Summons to U.S. Attorney, # (3) Summons to
Secretary Elisabeth DeVos, # (4) Summons to U.S. Department of Education, # (5) Summons to
Attorney General)(Murray, Julie)


1:17-cv-01330 Notice has been electronically mailed to:

Julie A. Murray    jmurray@citizen.org, litfilenotify@citizen.org
                                                        1
                Case 1:17-cv-01330-RDM Document 93 Filed 10/08/18 Page 5 of 5

1:17-cv-01330 Notice will be delivered by other means to::

The following document(s) are associated with this transaction:

Document description:Main Document
Original filename:suppressed
Electronic document Stamp:
[STAMP dcecfStamp_ID=973800458 [Date=7/6/2017] [FileNumber=5144702-0]
[a8f4a194b58fd242c316ca43ba880a6337fc15289b99df801d3493c49ec37d87455ed
d8cf017a9dfe0121cc33d05ab8f27b7dc3fc83557d52adf5c40739bc375]]
Document description:Civil Cover Sheet
Original filename:suppressed
Electronic document Stamp:
[STAMP dcecfStamp_ID=973800458 [Date=7/6/2017] [FileNumber=5144702-1]
[5e22c61e68c8beb2656a097ee5ba6702deb8a08873c8527d107109c526cebf78efecb
a52742dc89360fec44942beed1555b76f2443fe4c26be847478fe559176]]
Document description:Summons to U.S. Attorney
Original filename:suppressed
Electronic document Stamp:
[STAMP dcecfStamp_ID=973800458 [Date=7/6/2017] [FileNumber=5144702-2]
[53f95be042c7a5d74d21cd593972a86ee77b9ed484897d32bb90d90ffce97322e062c
4973859b5a5179979cd2272acfb175808413a8bd29d54fab278b2726ef5]]
Document description:Summons to Secretary Elisabeth DeVos
Original filename:suppressed
Electronic document Stamp:
[STAMP dcecfStamp_ID=973800458 [Date=7/6/2017] [FileNumber=5144702-3]
[471ecf023e8265259e4ec4bcd657b07c64c3215a122641f5263c5c0b1cfa65886c31e
569f6e00363c25699b170a0ed47aeec111441dfba6c78a799db9c6a0f3d]]
Document description:Summons to U.S. Department of Education
Original filename:suppressed
Electronic document Stamp:
[STAMP dcecfStamp_ID=973800458 [Date=7/6/2017] [FileNumber=5144702-4]
[7380eb56818056ee6bc8e0eb60d79b4bba0f1ddea3b059f021a6cd6c36d69525b8c6d
41411a2eb62ad38aa1b2c13dcf6c6f60689b7f2ca02b38a51dbd3f4491d]]
Document description:Summons to Attorney General
Original filename:suppressed
Electronic document Stamp:
[STAMP dcecfStamp_ID=973800458 [Date=7/6/2017] [FileNumber=5144702-5]
[7b64abbb823b38b3795f511bdecf6678a53ba65c1d6d9a3e78099f002dacb7ae128da
42119119f7570676c68ceae3154dc87e0628b0e223b6c786a90a5e2d05b]]




                                                       2
